Title: To James Madison from Edward Carrington, 24 December 1790
From: Carrington, Edward
To: Madison, James


My dear Sir
Richmond Decr. 24. 1790
The uncertainty of a letters getting to hand occasioned me not to write you while in Virginia. Yours of the 29th. of August last, I recd. in the Post Office, and immediately applied to Mr. Davis in order to comply with your request respecting him, but your Brother had, a few days before, anticipated me in the business. This circumstance leaves me your debtor for 7 Dols. & ¼—which, being reducible to a small compass, I now inclose. The busts have arrived here in very good order and I will take some good opportunity by a returning Orange Waggon to send yours up.

You have doubtless seen the resolutions of our Assembly upon the subject of assumption—it was a business upon which a calm & deliberate body might have said much, and with some effect, but the intemperance marked in every sentence of this proceeding, takes from it, even amongst the people of the Country, much of its weight, and perhaps places Congress on the least unpopular side of the question. As to the constitutionality of this business there never existed in my mind a doubt, nor have I ever considered the measure ineligible on a just plan. The States were how[e]ver so unequally situated with respect to it, that such a plan could not be formed without more special accommodations than could be embraced in a general system.
The Assembly have agreed to pay another years Interest on the Military debt, but it is likely that so great a reduction of Taxes will be made, as to leave an insufficiency for the purpose.
I suppose the Judiciary system reported by the Attorney Genl will be printed for the perusal of the members, should this be the case I will thank you to inclose me a Copy, and I shall be happy in your Continuing to inclose me the papers and to Write when convenient, being with great sincerity & Truth yr Affe. Freind & Hl St.
Ed Carrington


pd. Capt. Bunyan 14/. Stg.
3 dols.


pd. Freight of the Bust
5 ¼



8 ¼


pd. by E. C. for Frt. of



Bust from N. Y—J. Ms. pt.
1.  


due J. M.
7 ¼ which is here inclosed.



